United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                                      August 21, 2007
                      FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                No. 06-50275
                             Conference Calendar



UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JE KEOPOLOUS NEAL
                                           Defendant-Appellant

                              --------------------
                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 7:05-CR-185
                              --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      The attorney appointed to represent Je Keopolous Neal has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Neal has not filed a response. Our independent review of
the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-50275

excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5th Cir. R. 42.2.




                                    2